Title: To Alexander Hamilton from Lieutenant Colonel John Brooks, 8 August 1779
From: Brooks, John
To: Hamilton, Alexander


West Point, August 8, 1779.
Dear Sir:
I received yours of the 6th instant, enclosing one from Mr. Dana, yesterday, but was unable, on account of duty, to answer it till to-day. In compliance with your request, I must inform you, that my recollection of the whole affair in question, is clear and full. Mr. Dana, as I observed in my other letter, was declaring that there were dangerous, designing men in the army; and after he had related what was said to have passed in the coffee house at Philadelphia, he not only subjoined what he mentions in his letter, but previously declared he believed it to be true. He then added what he excepts against in my letter.
That I expressed what he said, verbatim, I do not pretend; but the ideas are the same. I rather represented the matter favourably on Mr. Dana’s side than otherwise. The words desperate fortune, which I omitted in my other letter, were, more than once, applied to you.
Mr. Dana might have saved himself the trouble of supposing I had “unintentionally blended conversation had at different times,” if he had but recollected, that the time referred to, was the only one that I ever conversed with him upon the subject.
I am so far from agreeing with him, in supposing that I imputed to him what was in part said by others, that I positively declare Mr. Dana to be the only person who made an unfavourable representation of your character. He cannot have forgot his holding up you, and persons of the same stamp, as dangerous, and pressing upon the officers to watch and guard against such. He cannot deny saying, the plan in which you were engaged, would be fatal to the liberties of this country—that it was a plan pleasing to the Tories, in which they would readily engage.
As there was a possibility of my memory’s failing me, I have inquired of Colonels Marshall and Wesson, who were present, and are as full and positive upon every circumstance as I am. I do not wonder at your being anxious to have the matter developed. I wish it, too. And should this contribute in any degree to the end proposed, it will be an additional happiness too, Sir,
Your most ob’t. serv’t.,
J. Brooks.
Colonel Hamilton
